Citation Nr: 1607224	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Winston-Salem, North Carolina.  

In November 2012 the Board remanded this case to the RO via the Appeals Management Center for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1. In September 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran withdrew his appeal.  

2. In September 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for a low back disability, the Veteran withdrew his appeal.  

3. In September 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for a left knee disability, the Veteran withdrew his appeal.  

4. In September 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for right ankle disability, the Veteran withdrew his appeal.  

5. In September 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for a left ankle disability, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2. The criteria for withdrawal of the Veteran's appealed claim for service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3. The criteria for withdrawal of the Veteran's appealed claim for service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4. The criteria for withdrawal of the Veteran's appealed claim for service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

5. The criteria for withdrawal of the Veteran's appealed claim for service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

In a statement dated September 18, 2015, the Veteran, through his attorney, has withdrew his appeals as to the issues listed above.  

The Board notes that in a statement dated on September 9, 2015 that was received by VA on September 16, 2015, the Veteran stated that he continued to disagree with the denial of his claims.  This statement accompanied the response form for the Supplemental Statement of the Case (SSOC) that was mailed to the Veteran on September 1, 2015.  Then, in November 2015, the Veteran filed a new service connection claim for his low back disability.  Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant. DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Even though the Veteran continued his disagreement with the denial of his claims shortly prior to the withdrawal of his claim and then filed a new service connection claim for his low back disability approximately two months after the withdrawal, it is clear from the September 18, 2015 statement that the withdrawal was intentional.  His attorney wrote, "[p]lease accept this letter as a formal notification that [the Veteran] wishes to withdraw the following issue(s)" and then listed the five issues as set forth above.  This withdrawal is clear, unambiguous, and was provided via the Veteran's authorized attorney.  

There remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of his claims for entitlement to service connection for an acquired psychiatric disorder, a low back disability, a left knee disability, a right ankle disability, and a left ankle disability, and they are dismissed.


ORDER

The appeal concerning the issue of service connection for an acquired psychiatric disorder is dismissed. 

The appeal concerning the issue of service connection for a low back disability is dismissed. 

The appeal concerning the issue of service connection for a left knee disability is dismissed. 

The appeal concerning the issue of service connection for a right ankle disability is dismissed. 

The appeal concerning the issue of service connection for a left ankle disability is dismissed. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


